            Case 2:20-cr-00216-APG-EJY Document 17 Filed 08/27/20 Page 1 of 1



1

2

3                            UNITED STATES DISTRICT COURT
4
                                  DISTRICT OF NEVADA

5    UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00216-APG-EJY ---

6                   Plaintiff,                             Order Unsealing Case
7           v.
8    SANTIAGO RAFAEL LOMELI-POLANCO,
       aka “Diego Francisco Flores,”
9      aka “Luis Rosales-Rios,”
       aka “Raphael Estrada Perez,”
10
                           Defendant.
11

12

13

14          Upon consideration and review of the Government’s motion:

15          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

16   v. Santiago Rafael Lomeli-Polanco, is unsealed.

17

18          DATED this 27th day of August, 2020.

19                                                         By the Court:

20
                                                           ____________________________
21                                                         Honorable Andrew P. Gordon
                                                           United States District Judge
22

23

24

25
                                                       3
26
